Citation Nr: 0935052	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for kidney failure. 

2. Entitlement to service connection for neuropathy, to 
include as due to kidney failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to 
March 1988. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Wichita, Kansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which found no new and material 
evidence to reopen the claim for service connection for 
kidney failure and denied service connection for neuropathy. 

The Veteran testified at a Travel Board hearing in March 2007 
before the undersigned Veterans Law Judge (VLJ). A transcript 
of that hearing is of record and associated with the claims 
folder. 

In July 2008, the Board remanded the case for further 
development.  The case is now ready for appellate review.


FINDINGS OF FACT

1. Service connection for kidney failure was denied by rating 
decision of October 2002. The Veteran was notified of that 
decision and of his appellate rights in a letter of that same 
month, and he did not file a timely appeal.

2. Evidence received subsequent to the October 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for kidney 
failure. 

3.  The preponderance of the competent evidence does not 
indicate that neuropathy is related to any incident of active 
military service. 


CONCLUSIONS OF LAW

1. The October 2002 rating decision which denied service 
connection for kidney failure is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2008).

2. Evidence submitted subsequent to the October 2002 rating 
decision denying service connection for kidney failure is not 
new and material. 38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2008).

3.  The criteria for the establishment of service connection 
for neuropathy are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2008). In this case, the VCAA notification was provided in 
an August 2004 letter prior to the April 2005 adjudication. 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established significant requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim. 

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought. The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

The August 2004 VCAA letter complied with the holding in Kent 
and the AMC, after the Board remanded the claim in July 2008, 
provided an additional VCAA letter in September 2008. The RO 
informed the Veteran that the underlying denial determined 
that his kidney condition was not shown in service. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The Veteran received notice consistent with Dingess in 
April 2006. However, since the preponderance of the evidence 
is against the claim, any appropriate disability rating and 
effective date to be assigned as to this claim is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claims. The 
record includes service medical evidence, private medical 
treatment records, internet articles, a Social Security 
Administration disability determination and the records upon 
which it was based, and private medical statements from his 
treating physician. The Veteran was also given the 
opportunity to submit any additional records that he may 
have. There are no known additional records or information to 
obtain. 

The Veteran was offered a hearing in connection with his 
claim, and he testified at a March 2007 Travel Board hearing 
before the undersigned VLJ. The Board therefore finds that 
the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with his claim. 


The Petition to Reopen the Claim

The Veteran seeks to reopen a claim of service connection for 
kidney failure, last denied in October 2002 and not appealed. 
He argues that his military duties exposed him to toxic 
chemicals, which in time caused him to develop kidney 
failure. The Veteran further argues that he developed 
neuropathy, secondary to kidney failure. 

Because the Veteran has not submitted new and material 
evidence to reopen the claim, and because there is no 
evidence indicating that neuropathy was caused or aggravated 
by any incident of active military service, the appeal will 
be denied. 

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2008). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a). 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

At the time of the October 2002 denial of service connection 
for kidney failure, the RO found that kidney failure occurred 
approximately 10 years after service discharge and that it 
was neither incurred in or caused by service. 

Evidence submitted subsequent to the October 2002 denial 
includes November 2005 and June 2009 medical statements from 
D.L.R., MD, private treatment records from 1998 to 2006, an 
internet fact sheet regarding kidney failure, March 2007 
Travel Board testimony, and pursuant to the Board's July 2008 
remand, a Social Security Administration disability 
determination and the records used to decide that claim. 

Private treatment records from 1998 to 2006 are not 
sufficient evidence to reopen the claim for service 
connection for kidney failure. Although new, in that they 
were not previously before VA, they are not material as they 
do not relate to an unestablished fact. These records show 
that the Veteran was treated throughout this period for 
kidney failure and show evidence of his dialysis treatment. 
However, none of the records show that the Veteran's kidney 
failure was incurred in service or that it was due to his 
active duty service. This evidence does not raise a 
reasonable possibility of substantiating the claim. Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service). 

The Veteran testified at a Travel Board hearing before the 
undersigned VLJ in March 2007. He testified regarding his 
duties in service which primarily consisted of pest control. 
He stated that he was exposed to pesticides and herbicides on 
a nearly daily basis. He also indicated that he wore a mask 
but that he was contaminated through his coveralls as the 
coveralls he wore got wet with pesticides and they soaked 
through because the coveralls were made of cotton. He also 
testified that the symptoms of the kidney failure manifested 
as early as 1994 and that it was his opinion that it would 
take at least 10 years for the symptoms of kidney failure due 
to the pesticide exposure to be seen. 

To the extent that the Veteran argues that there is a 
connection between military service and the current disorder, 
he may not present competent testimony. It is well-
established that laypersons, such as the Veteran, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 
Therefore, the Veteran's statement is not new and material 
evidence to reopen the claim of service connection for kidney 
failure. 

The internet sheet indicating that certain pesticides and 
toxins can cause kidney disease is not new and material 
evidence. This internet source, although indicative of the 
types of causes for kidney failure, did not specifically 
address the etiology of the Veteran's kidney failure. This 
evidence does not relate to an unestablished fact to 
substantiate this claim. This evidence does not address the 
Veteran's kidney failure, only that kidney problems can be 
caused by certain pesticide exposures. This evidence also 
does not raise a reasonable possibility of substantiating the 
claim.  Sacks v. West, 11 Vet. App. 314, 317 (1998); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

The Veteran's Social Security disability determination and 
the medical evidence used to make that determination is also 
not new or material. That determination indicates that the 
Veteran had a primary diagnosis of renal failure, which was 
already established by the evidence of record. Additionally, 
the majority of the medical evidence used to make the 
Veteran's Social Security Administration disability 
determination is cumulative of the private medical evidence 
already of record which shows treatment for kidney failure. 
It does not apply to an unestablished fact necessary to 
substantiate the claim. Morton, supra.  

The Veteran has also submitted two letters from treating 
physician Dr. D.L.R., dated in November 2005 and June 2009. 
Although the Court has specifically rejected the "treating 
physician rule," the Board is obligated to consider and 
articulate reasons or bases for its evaluation of a treating 
physician.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). In 
his first letter, Dr. D.L.R. related that the cause of the 
Veteran's kidney failure "may or may not" have been 
secondary to chemical exposure. In his second letter, Dr. 
D.L.R. stated that while the Veteran was exposed to various 
chemicals and insecticides during military service and he 
developed focal segmental glomerulosclerosis which led to 
kidney failure, this type of nephritis "is of unknown 
etiology." 

Although "new," Dr. D.L.R.'s statements are not material 
evidence that suffice to reopen the claim. 

A proffered medical opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words. See Lee v. Brown, 10 Vet. 
App. 336, 339 (1997). Examination of the exact language used 
by the medical care provider is not, in and of itself, 
necessarily determinative in this regard. Id.  Instead, 
inquiry must be made into the nature of the expressed 
opinion, the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance. 
Bloom v. West, 12 Vet. App. 185 (1999).  

The Board must first examine the terminology used in the 
medical opinions of record. In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), a claim was held not well grounded 
under then-applicable law where the only evidence proffered 
was a physician's opinion that the veteran's current 
symptomatology "may" be related to service. In Tirpak, the 
Court reasoned that the use of the term "may" also implied 
that such a connection "may not" be made, and thus it did 
not render the claim plausible in and of itself. See Warren 
v. Brown, 6 Vet. App. 4, 6 (1993).  

Dr. D.L.R.'s two letters are similarly analyzed. Presuming 
the physician is credible in his opinion, and indeed there is 
no basis to suggest that Dr. D.L.R. is misrepresenting 
anything in his letters, his statements essentially report no 
opinion of etiology whatsoever, and that the cause of the 
Veteran's disorder is unknown. 

The Board is cognizant that during the March 2007 hearing, 
the undersigned advised the Veteran that a reopening and 
remand of the claim of service connection was possible. 
However, this observation was made principally on the 
Veteran's testimony that Dr. D.L.R. had advised him after a 
kidney biopsy "the particular reason" why the Veteran had 
developed the disease.  See transcript, pages 5-6.  However, 
examination of Dr. D.L.R.'s letters plainly reveal he made no 
such opinion to the extent such as reported by the Veteran. 
See Franzen v. Brown, 9 Vet.App. 235 (1996); Robinette v. 
Brown, 8 Vet.App. 69 (1995) (In general observing that the 
connection between what a physician said and the layman's 
account of what the physician purportedly said, filtered as 
it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute "medical" 
evidence.) 

For these reasons, reopening of the claim of service 
connection for kidney failure is denied. 

As to the claim of service connection for neuropathy, the 
Veteran has argued that the disorder was secondarily caused 
by kidney failure. Because reopening of the claim for service 
connection for the primary disorder is presently denied, the 
claim of service connection for neuropathy on a secondary 
basis is also denied. See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993) 
(Generally discussing secondary service connection may be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury").  38 
C.F.R. § 3.310(a) (2003). 

Further, because there is no suggestion that neuropathy was 
caused by any incident of active military service, the claim 
is also denied. Robinson v. Mansfield, 21 Vet. App. 545 
(2008) (Holding that VA was not required to raise, on its 
own, "all possible" theories of entitlement. Instead, the 
Court noted that VA is not required to develop and discuss a 
theory of entitlement that is not raised by the claimant or 
by the record).

	(CONTINUED ON NEXT PAGE)





ORDER

Reopening of the claim of service connection for a kidney 
disorder is denied.

Service connection for neuropathy is denied.  





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


